Citation Nr: 1737071	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-33 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1982 to February 1983, July 1996 to February 1997, and July 2002 to February 2004.  She also had periods of ACDUTRA and INACDUTRA from 2004 to 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The September 2006 rating decision granted entitlement to service connection for tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp.  Within one year of the September 2006 rating decision, the Veteran submitted additional private treatment records.  A subsequent April 2007 rating decision reconsidered the initial rating assigned for this disability and determined that it should be continued.  The Veteran then submitted a timely notice of disagreement in September 2007.  Thus, this matter is appropriately considered an "initial rating claim" stemming from the Veteran's original claim of service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

In a June 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the issue listed above, the Board remanded the Veteran's service connection claim for a right knee disorder.  The RO subsequently granted entitlement to service connection for this disability in an August 2016 rating decision.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, the Veteran's service connection claim for a right knee disorder is no longer before the Board.

In a March 2017 decision, the Board granted entitlement to a temporary total evaluation from March 21, 2008 to May 16, 2008 under 38 C.F.R. § 4.30 for a period of convalescence following surgery for service-connected left foot status post bunionectomy; denied entitlement to an initial evaluation in excess of 10 percent for left foot status post bunionectomy (excluding a period of temporary total rating from March 21, 2008 to May 16, 2008); and denied entitlement to an initial compensable evaluation for history of chronic vaginitis.  However, the Board stayed action on the above claim pending a final decision of VA's appeal of the United States Court of Appeals for Veterans Claims (Court) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since reversed the Court's decision.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will now adjudicate the claim. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In response to the Board's instructions in the June 2015 remand, the Veteran was provided with a VA examination related to her increased rating claim in January 2016.  However, the examination report is internally inconsistent.  In the rubric of the examination report, the examiner stated that the percentage of the total body area affected for the Veteran's tinea versicolor was greater than 5 percent, but less than 20 percent.  However, in the remarks section of the report, the examiner stated that the examination was conducted during a non-flared episode.  The examiner noted that the percentage of the total body area affected that was observed on examination was less than 5 percent, but the estimated percentage for the total body area affected was 20 percent.  

The Veteran's tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp is currently rated under Diagnostic Code 7813-7806.  See 38 C.F.R. § 4.118.  A finding that 20 percent of the total body area was affected would entitle the Veteran to a higher disability rating under Diagnostic Code 7806.  See Id.  Moreover, in rating a disability under these criteria, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet, App. 405, 407-08 (1994).  Thus, the Board finds that clarification regarding the discrepancies in the examination report must be obtained before it can adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 270 (1998).

In addition, a review of the January 2016 VA examination report related to scars discusses the Veteran's tinea versicolor.  The examiner indicated that color photographs were provided.  However, no such photographs appear in the examination report or within the record.  Upon remand, the AOJ should attempt to obtain these photographs.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  If, after reasonable attempts to obtain the photographs, VA concludes that they do not exist or that further efforts to obtain them would be futile, the Veteran should be scheduled for a new VA examination to address the current severity and manifestations of her service-connected tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Washington DC VA Medical Center, dated since June 2015.
2.  The AOJ should attempt to obtain the photographs taken in conjunction with the January 2016 VA examination related to scars.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After completing the preceding development in paragraphs 1 and 2, the AOJ should schedule the Veteran for an examination with a suitably qualified VA examiner for an opinion as to the severity and manifestations of the Veteran's tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner is asked to identify the percentage of the total body area affected for the Veteran's tinea versicolor and respond to all pertinent questions regarding the conditions in the examination report.

Further,  with regard to the percentage of area affected, in the rubric section of the January 2016 VA examination report states the percentage of the total body area affected for the Veteran's tinea versicolor was greater than 5 percent, but less than 20 percent.  However, in the remarks section of the report, the examiner noted that the percentage of the total body area affected that was observed on examination was less than 5 percent, but the estimated percentage for the total body area affected was 20 percent.  The current examiner is asked to clarify this discrepancy in that examination report if possible.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




